Cite as 2014 Ark. App. 633

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-324


                                                  Opinion Delivered   November 12, 2014
HEZEKIAH SATTERFIELD
                    APPELLANT                     APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
                                                  SEVENTH DIVISION
V.                                                [NO. CR-2011-4313]

                                                  HONORABLE BARRY SIMS, JUDGE
STATE OF ARKANSAS
                                  APPELLEE        AFFIRMED



                           JOHN MAUZY PITTMAN, Judge

       Appellant was charged with first-degree murder and was tried by a jury. The jury was

given instructions relating to this offense, as well as to the lesser-included offenses of

second-degree murder and manslaughter. The jury found appellant not guilty of first-degree

murder but guilty of second-degree murder. The sole issue on appeal is whether the evidence

was sufficient to support the jury’s finding that appellant knowingly killed the victim.

Appellant argues that the jury was faced with a choice between two reasonable conclusions

because the evidence was circumstantial and was equally consistent with appellant having

caused the death of the victim knowingly (the culpable mental state required for

second-degree murder) or recklessly (that required for manslaughter). We affirm.

       Although it is true that circumstantial evidence is insufficient as a matter of law if it

leaves the jury solely to speculation and conjecture, the fact that evidence is circumstantial

does not necessarily render it insubstantial. Garner v. State, 2013 Ark. App. 250. The law
                                 Cite as 2014 Ark. App. 633

makes no distinction between circumstantial and direct evidence when reviewing for

sufficiency of the evidence, and circumstantial evidence is sufficient if it excludes every other

reasonable hypothesis consistent with innocence; whether the evidence excludes every other

reasonable hypothesis is left to the jury to determine. Id. In reviewing a challenge to the

sufficiency of the evidence to support a criminal conviction, we view the evidence in the light

most favorable to the State, considering only the evidence that tends to support the verdict.

Simpkins v. State, 2010 Ark. App. 723. We will affirm if the finding of guilt is supported by

substantial evidence, direct or circumstantial. Id. Substantial evidence is that which is of

sufficient force to compel a conclusion one way or the other beyond suspicion or conjecture.

Id. The weight of the evidence and credibility of the witnesses are matters for the fact-finder,

not for the trial court on a directed-verdict motion or this court on appeal. Ridling v. State,

360 Ark. 424, 203 S.W.3d 63 (2005); Williams v. State, 325 Ark. 432, 930 S.W.2d 297 (1996).

The fact-finder is free to believe all or part of a witness’s testimony and may resolve all

questions of conflicting testimony and inconsistent evidence. Simpkins v. State, supra.

       The jury was instructed that second-degree murder required proof that appellant killed

the victim “knowingly,” and that manslaughter required proof that the appellant killed the

victim “recklessly.” A person acts “knowingly” when he is aware that it is practically certain

that his conduct will cause the result. Ark. Code Ann. § 5-2-202(2)(B) (Repl. 2013). A

person acts “recklessly” when he consciously disregards a substantial and unjustifiable risk that

the attendant circumstances exist or the result will occur and the risk is of a nature and degree

that disregard of the risk constitutes a gross deviation from the standard of care that a


                                               2
                                 Cite as 2014 Ark. App. 633

reasonable person would observe. Ark. Code Ann. § 5-2-202(3). A criminal defendant’s

intent or state of mind is seldom capable of proof by direct evidence and must usually be

inferred from the circumstances of the crime. Davis v. State, 2009 Ark. 478, 348 S.W.3d 553.

Such circumstances can include the type of weapon used, the manner of its use, and the

nature, extent, and location of the wounds inflicted. Copeland v. State, 343 Ark. 327, 37
S.W.3d 567 (2001); Fudge v. State, 341 Ark. 759, 20 S.W.3d 315 (2000). Conduct of the

accused following the crime, such as flight or concealment or destruction of evidence, is also

relevant and properly considered as evidence of consciousness of guilt. Crawford v. State, 309
Ark. 54, 827 S.W.2d 134 (1992). Moreover, because of the difficulty in ascertaining a

defendant’s intent or state of mind, a presumption exists that a person intends the natural and

probable consequences of his acts. Simpkins v. State, supra.

       Here, the evidence viewed in the light most favorable to the State shows that appellant,

Theresa Shoulders, Robert McAlum, and Gwendolyn Langford were sitting in Ms. Langford’s

house off 16th Street in North Little Rock in the early morning hours of October 26, 2011.

Appellant left Ms. Langford’s house to go to another house across the street; when he

returned, appellant stood next to the couch where Theresa Shoulders was seated, pointed a

gun at her head, and engaged her in a conversation about whether she was getting drugs from

someone else on credit. Appellant told Theresa Shoulders that he was going to “do

something” to her if she was getting drugs elsewhere, then fired the pistol. Theresa Shoulders

was killed instantly. Appellant and Ms. Langford wrapped the body in a sheet and put it in

the back of appellant’s truck. Appellant then drove off, leaving the body and the pistol in a


                                              3
                                 Cite as 2014 Ark. App. 633

location in North Little Rock near the Arkansas River. A firearms expert who examined the

pistol testified that it did not fire when he hit it with a hammer, and that it could not fire

unless it was first cocked and the trigger was pulled with four pounds of pressure. A medical

examiner at the Arkansas State Crime Laboratory testified that the pistol was fired at Theresa

Shoulders’s eye from a range of six to eight inches.

       Appellant’s attorney on appeal has crafted a skillful argument. Nevertheless, given the

evidence of threat, concealment, the nature of the wound, and the characteristics of the

firearm, we cannot say that the jury was required to speculate to find that appellant knowingly

killed the victim. Consequently, we affirm.

       Affirmed.

       GLADWIN, C.J., and WYNNE, J., agree.

       Dan Hancock, Deputy Public Defender, by: Clint Miller, Deputy Public Defender, for
appellant.

       Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., Hannah Wood, Law
Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission to the
Bar of the Supreme Court under the supervision of Darnisa Evans Johnson, for appellee.




                                              4